DETAILED ACTION
Claims 1-32 are presented for examination.
Claims 1, 15, 23, 27, 31, and 32 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	The Office Action, however, has not shown that Kim and Chendamarai-alone or in any combination-teach or suggest “monitoring the at least one frequency resource set ... based at least in part on the separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets,” as recited in amended independent claim 1, [Remarks, pages 10-12].
The Examiner respectfully disagrees with these arguments.

As per the first argument
As indicated in the previous rejection and below, Kim discloses monitoring the at least one frequency resource set for reference signals according to the determined set of time and frequency resources [paragraphs 0011, 0060-0065, monitoring the at least one frequency resource set for reference signals according to the determined set of time and frequency resources (radio link monitoring (RLM) of a UE; UE monitors a plurality of predetermined narrow subbands within a system transmission bandwidth)]. Kim does not explicitly disclose determining, based at least in part on the received indication and a listen-before-talk procedure performed for each of the plurality of frequency resource sets.
However, Chendamarai teaches determining, based at least in part on the received indication and a listen-before-talk procedure performed for each of the plurality of frequency resource sets [fig. 7, 10, 16, paragraphs 0020, 0024, 0078, 0090, 0109, 0111, 0121, 0122, 0126, determining, based at least in part on the received indication and a listen-before-talk procedure performed for each of the plurality of frequency resource sets (perform a listen before talk (LBT) procedure for the multiple DRS transmission beams)].

Regarding determining, based at least in part on the received indication and a separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets, Chendamarai discloses in Fig. 7, paragraphs 0006, 0041, 0078, 0109, 0111, 0121, 0122, 0126, 0128.

    PNG
    media_image1.png
    238
    626
    media_image1.png
    Greyscale

[0006] …. A base station may perform one or more listen before talk (LBT) procedures for the DRS to contend for access to the shared spectrum. The LBT procedures may be based on one or more of the identified transmission beams to be used for DRS transmission. The DRS may then be transmitted over the shared radio frequency spectrum band using a set of the multiple transmission beams. The set of transmission beams used for DRS transmission may be based on the success of the one or more LBT procedures.

[0041] Some examples of the method, apparatus, and non-transitory computer-readable medium described above may further include processes, features, means, or instructions for staggering a time interval between a first opportunistic beam-specific LBT procedure and a second opportunistic beam-specific LBT procedure within a time window. 

[0078] In wireless communications system 200 (e.g., a mmW system), base station 105-a and UEs 115, such as UE 115-a and UE 115-b, may utilize transmission beams 205 (e.g., directional transmissions) for communications. For example, base station 105-a may transmit signals (e.g., data, DRS, etc.) and/or perform LBT procedures on transmission beams 205-a, 205-b, 205-c, and 205-d. For example, ….

[0109] At 1010, base station 105-e may perform an LBT procedure for the DRS based on the multiple transmission beams identified at 1005. In some cases, LBT procedures may be performed for each transmission beam. In other cases, the LBT may be performed over a union of the multiple transmission beams. The LBT procedure may include an energy sensing LBT procedure. Alternatively, the LBT procedure may include receiving a channel reservation signal on each of the multiple transmission beams and sensing energy over the multiple transmission beams. In the case where gap intervals are identified before each DRS transmission beam, a beam-specific LBT procedure may be performed in each gap interval preceding the DRS transmissions.

[0111] At 1020, base station 105-e may transmit the DRS using a set of the multiple transmission beams identified at 1005. The set of transmission beams used for DRS transmission may depend on the success of the LBT procedures performed at 1010. That is, the DRS may be transmitted on each transmission beam corresponding to a successful LBT procedure. In some cases, …. 

[0121] DRS transmission component 1235 may transmit, over the shared radio frequency spectrum band, the DRS using the multiple transmission beams during CET period, transmit a single-beam DRS on each beam of the multiple transmission beams associated with a successful opportunistic beam-specific LBT procedure, and transmit, based on the LBT procedure, the DRS over the shared radio frequency spectrum band using a set of the multiple transmission beams. The DRS transmission component 1235 may determine the set of the multiple transmission beams based on a success of the beam-specific LBT procedure for at least one of the multiple beams, transmit an opportunistic DRS on the first beam based on a success of the opportunistic beam-specific LBT procedure for the first beam, and transmit the opportunistic DRS based on the received DRS initiation request. In some cases, …. 

[0122] LBT component 1240 may perform an LBT procedure for the DRS based on the multiple transmission beams. In some cases, performing the LBT procedure includes one or both of: receiving a channel reservation signal on each of the multiple transmission beams and sensing energy over at least one of the multiple transmission beams. LBT component 1240 may perform a beam-specific LBT procedure for each beam in respective gap intervals, perform an opportunistic beam-specific LBT procedure for a first beam of the multiple transmission beams, and perform an opportunistic beam-specific LBT procedure for each beam of the multiple transmission beams. In some cases, performing the LBT procedure includes: performing the LBT procedure over a union of the multiple transmission beams. In some cases, the LBT procedure includes an energy sensing LBT procedure. In some cases, performing the LBT procedure includes: performing the LBT procedure over each of the multiple transmission beams prior to transmission of the DRS.

[0126] DRS transmission component 1330 may transmit, over the shared radio frequency spectrum band, the DRS using the multiple transmission beams during CET period, transmit an opportunistic DRS on each beam of the multiple transmission beams associated with a successful opportunistic beam-specific LBT procedure, and transmit, based on the LBT procedure, the DRS over the shared radio frequency spectrum band using a set of the multiple transmission beams. The DRS transmission component 1330 may determine the set of the multiple transmission beams based on a success of the beam-specific LBT procedure for at least one of the multiple beams, transmit an opportunistic DRS on the first beam based on a success of the opportunistic beam-specific LBT procedure for the first beam, and transmit the opportunistic DRS based on the received DRS initiation request. In some cases, ….

[0128] Interval component 1340 may determine the fixed intervals based on a duty cycle associated with transmission of the DRS, identify gap intervals preceding each beam of the multiple transmission beams, and stagger a time interval between a first opportunistic beam-specific LBT procedure and a second opportunistic beam-specific LBT procedure within a time window. In some cases, the staggering is based on a success of the first or the second opportunistic beam-specific LBT procedure.


In other words, Chendamarai disclose different LBT procedures (first and second beam specific LBT procedure), and wherein where an LBT procedure is performed individually for each identified transmission beam (resource).

Therefore, given that Kim discloses monitoring the at least one frequency resource set and Chendamarai disclose LBT procedure is performed individually for each identified transmission beam (resource )used for DRS transmission, then the combination of Kim and Chendamarai clearly discloses the limitations as argued by the Applicant.

Regarding the rejection of claims 15, 23, and 27, claims 15, 23, and 27 recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claims 15, 23, and 27, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2-14, 16-22, 24-26, and 28-32, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (hereinafter Kim), U.S. Publication No. 2017/0041112, in view of Chendamarai Kannan et al., (hereinafter Chendamarai), U.S. Publication No. 2018/0242232.

As per claim 1, Kim discloses a method for wireless communication at a user equipment (UE) [paragraphs 0029, 0052, a method for wireless communication at a user equipment (UE) (method and apparatus of a UE in a wireless communication system)], comprising: 
identifying that the UE is configured to use a plurality of frequency resource sets of a component carrier to communicate in a shared radio frequency spectrum band [paragraphs 0016, 0068, 0061, 0064, 0078, identifying that the UE is configured to use a plurality of frequency resource sets of a component carrier to communicate in a shared radio frequency spectrum band (identify the frequency positions of the plurality of narrow subbands, at which the narrow-band UE is to measure each of the narrow subbands; subbands 403, 404, and 405 may be each a pre-configured part of the “shared” system transmission bandwidth 401)]; 
receiving an indication of a radio link monitoring configuration for the plurality of frequency resource sets [paragraphs 0061, 0064, 0065, receiving an indication of a radio link monitoring configuration for the plurality of frequency resource sets (acquire, from the eNB, narrow subband information for use)]; 
determining, based at least in part on the received indication, a set of time and frequency resources to monitor for reference signals for at least one frequency resource set of the plurality of frequency resource sets [paragraphs 0011, 0060, 0061, 0065, determining, based at least in part on the received indication, a set of time and frequency resources to monitor for reference signals for at least one frequency resource set of the plurality of frequency resource sets (UE may monitor an RS transmitted in the narrow subband 303 in order to measure a radio link quality; frequency resources for the CRS and the CSI-RS are mapped are determined based on a pre-defined configuration)]; and 
monitoring the at least one frequency resource set for reference signals according to the determined set of time and frequency resources [paragraphs 0011, 0060-0065, monitoring the at least one frequency resource set for reference signals according to the determined set of time and frequency resources (radio link monitoring (RLM) of a UE; UE monitors a plurality of predetermined narrow subbands within a system transmission bandwidth)].
Kim does not explicitly disclose determining, based at least in part on the received indication and a separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets; monitoring based at least in part on the separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets.
However, Chendamarai teaches determining, based at least in part on the received indication and a separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets; monitoring based at least in part on the separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets [fig. 7, 10, 16, paragraphs 0006, 0041, 0078, 0109, 0111, 0121, 0122, 0126, 0128, determining, based at least in part on the received indication and a separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets; monitoring based at least in part on the separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets (set of the multiple transmission beams); (an LBT procedure is performed individually for each identified transmission beam (resource))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Kim by determining resources, based at least in part on the received indication and a successful listen-before-talk procedure as taught by Chendamarai because it would provide the Kim's method with the enhanced capability of improving link efficiency [Chendamarai, paragraph 0070].

As per claim 2, Kim discloses the method of claim 1, 
wherein the plurality of frequency resource sets comprise a plurality of bandwidth parts, and the at least one frequency resource set comprises at least one of the plurality of bandwidth parts [fig. 4, paragraphs 0062, 0064, wherein the plurality of frequency resource sets comprise a plurality of bandwidth parts, and the at least one frequency resource set comprises at least one of the plurality (a plurality of predetermined narrow subbands within a system transmission bandwidth; at least one “subband 303”)].

As per claim 3, Kim discloses the method of claim 1, 
wherein the plurality of frequency resource sets comprise a plurality of sub-bands, and the at least one frequency resource set comprises at least one of the plurality of sub-bands [fig. 4, 6, paragraphs 0062, 0064, 0073, wherein the plurality of frequency resource sets comprise a plurality of sub-bands, and the at least one frequency resource set comprises at least one of the plurality of sub-bands (a plurality of predetermined narrow subbands within a system transmission bandwidth; a plurality of narrow subbands to support the narrow-subband UE “subbands 403, 404, 405”)].

As per claim 4, Kim discloses the method of claim 1, 
wherein the received indication identifies the at least one frequency resource set of the plurality of frequency resource sets to be monitored by the UE [paragraphs 0065, 0068, 0083, 0086, wherein the received indication identifies the at least one frequency resource set of the plurality of frequency resource sets to be monitored by the UE (indicate the frequency positions of the plurality of narrow subbands)].

As per claim 5, Kim discloses the method of claim 1, wherein determining the set of time and frequency resources to monitor for reference signals comprises: 
determining the set of time and frequency resources of a single frequency resource set of the plurality of frequency resource sets to monitor for reference signals, the received indication identifying that one frequency resource set is to be monitored [fig. 3, paragraphs 0061, 0062, determining the set of time and frequency resources of a single frequency resource set of the plurality of frequency resource sets to monitor for reference signals, the received indication identifying that one frequency resource set is to be monitored (signal in a single subband 303)].

As per claim 6, Kim discloses the method of claim 1, wherein determining the set of time and 2 frequency resources to monitor for reference signals comprises: 
determining the set of time and frequency resources of the plurality of frequency resource sets to monitor for reference signals, the received indication identifying that multiple frequency resource sets are to be monitored [fig. 4, paragraphs 0062, 0064, 0065, determining the set of time and frequency resources of the plurality of frequency resource sets to monitor for reference signals, the received indication identifying that multiple frequency resource sets are to be monitored (the frequency positions of the plurality of narrow subbands)].

As per claim 7, Kim discloses the method of claim 1, wherein determining the set of time and frequency resources to monitor for reference signals comprises: 
determining, based at least in part on the received indication of the radio link monitoring configuration, a time division multiplexed pattern of time and frequency resources of the plurality of frequency resource sets to be monitored for reference signals, the set of time and frequency resources comprising at least one set of time and frequency resources in each of the plurality of frequency resource sets [paragraphs 0011, 0030, 0061, 0065, determining, based at least in part on the received indication of the radio link monitoring configuration, a time division multiplexed pattern of time and frequency resources of the plurality of frequency resource sets to be monitored for reference signals, the set of time and frequency resources comprising at least one set of time and frequency resources in each of the plurality of frequency resource sets (time-frequency resources and a signal type to which the CRS and the CSI-RS are mapped are determined based on a pre-defined configuration)].

As per claim 8, Kim discloses the method of claim 1, further comprising: 
receiving one or more reference signals on a plurality of frequency resource sets of the at least one frequency resource set [paragraphs 0011, 0030, 0060, 0061, 0065, receiving one or more reference signals on a plurality of frequency resource sets of the at least one frequency resource set (monitor an RS transmitted in the narrow subband 303)]; 
determining, based at least in part on the received one or more reference signals, a link quality value for each of the plurality of frequency resource sets [paragraphs 0054, 0059, 0062, 0065, 0070, determining, based at least in part on the received one or more reference signals, a link quality value for each of the plurality of frequency resource sets (determine a radio link quality by measuring the signal strength of a received CRS)]; and 
identifying whether the UE is synchronized based at least in part on the determined link quality values [paragraphs 0027, 0054, 0061, 0062, identifying whether the UE is synchronized based at least in part on the determined link quality values (the UE may determine a radio link quality by measuring the signal strength of a received CRS)].

As per claim 9, Kim discloses the method of claim 8, wherein identifying whether the UE is synchronized based at least in part on the determined link quality values comprises: 
identifying that the UE is synchronized based at least in part on determining that each of the plurality of determined link quality values satisfy a link quality threshold; or identifying that the UE is not synchronized based at least in part on determining that all of the plurality of determined link quality values fail to satisfy the link quality threshold [paragraphs 0027, 0053, 0054, 0061, 0062, identifying that the UE is synchronized based at least in part on determining that each of the plurality of determined link quality values satisfy a link quality threshold (the UE may determine a radio link quality by measuring the signal strength of a received CRS; radio link quality is determined to be good and thus the UE may determine radio link success)].

As per claim 10, Kim discloses the method of claim 1, further comprising: 
identifying a frequency resource set of the plurality of frequency resource sets that lacks a configuration for reference signal monitoring; and determining a link quality for the identified frequency resource set based at least in part on a transmission configuration state for the identified frequency resource set [fig. 5, paragraphs 0027, 0070, 0093, identifying a frequency resource set of the plurality of frequency resource sets that lacks a configuration for reference signal monitoring; and determining a link quality for the identified frequency resource set based at least in part on a transmission configuration state for the identified frequency resource set (determining that the radio link quality of the narrow subband is kept poor, the narrow-band UE searches for an eNB having a good radio link quality among adjacent eNBs)].

As per claim 11, Kim discloses the method of claim 1, further comprising: 
determining a link quality associated with each of the at least one frequency resource set; and transmitting a report of the determined link quality [paragraphs 0011, 0025, 0054, 0062, determining a link quality associated with each of the at least one frequency resource set; and transmitting a report of the determined link quality (a subband 303 having a good radio link quality by monitoring each of the plurality of narrow subbands for a predetermined time)].

As per claim 12, Kim discloses the method of claim 11, further comprising: 
receiving, in response to the transmitted report, a command for the UE to deactivate one or more of the plurality of frequency resource sets [fig. 5, paragraphs 0053, 0054, 0071, receiving, in response to the transmitted report, a command for the UE to deactivate one or more of the plurality of frequency resource sets (UE may transition to an idle state)].

As per claim 13, Kim discloses the method of claim 1, 
wherein the shared radio frequency spectrum band comprises an unlicensed radio frequency spectrum band, or a shared licensed radio frequency spectrum band, or a combination thereof [fig. 3, 4, paragraphs 0014, 0062, wherein the shared radio frequency spectrum band comprises an unlicensed radio frequency spectrum band, or a shared licensed radio frequency spectrum band, or a combination thereof (UEs monitor the same narrow subband 303)].

As per claim 14, Kim discloses the method of claim 1, 
wherein the reference signals comprise synchronization signal blocks [paragraphs 0061, wherein the reference signals comprise synchronization signal blocks (a synchronization signal)].

As per claim 15, Kim discloses a method for wireless communication at a base station [paragraphs 0030, 0049, 0061, 0068, 0079, a method for wireless communication at a base station (a method for performing RLM (between UE and eNB) in a wireless communication system is provided)], comprising: 
determining, for a user equipment (UE) configured to use a plurality of frequency resource sets of a component carrier to communicate in a shared radio frequency spectrum band with the base station [paragraphs 0016, 0068, 0061, 0064, 0078, determining, for a user equipment (UE) configured to use a plurality of frequency resource sets of a component carrier to communicate in a shared radio frequency spectrum band with the base station (identify the frequency positions of the plurality of narrow subbands, at which the narrow-band UE is to measure each of the narrow subbands; subbands 403, 404, and 405 may be each a pre-configured part of the “shared” system transmission bandwidth 401)], a set of time and frequency resources for the UE to monitor for reference signals for at least one frequency resource set of the plurality of frequency resource sets [paragraphs 0011, 0060, 0061, 0065, a set of time and frequency resources for the UE to monitor for reference signals for at least one frequency resource set of the plurality of frequency resource sets (UE may monitor an RS transmitted in the narrow subband 303 in order to measure a radio link quality; frequency resources for the CRS and the CSI-RS are mapped are determined based on a pre-defined configuration)]; and 
transmitting, to the UE, an indication of a radio link monitoring configuration for the plurality of frequency resource sets that indicates the determined set of time and frequency resources [paragraphs 0061, 0064, 0065, transmitting, to the UE, an indication of a radio link monitoring configuration for the plurality of frequency resource sets that indicates the determined set of time and frequency resources (acquire, from the eNB, narrow subband information for use)].
Kim does not explicitly disclose determining, a set of time and frequency resources based at least in part on a separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets.
However, Chendamarai teaches determining, a set of time and frequency resources based at least in part on a separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets [fig. 7, 10, 16, paragraphs 0006, 0041, 0078, 0109, 0111, 0121, 0122, 0126, 0128, determining, a set of time and frequency resources based at least in part on a separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets (set of the multiple transmission beams); (an LBT procedure is performed individually for each identified transmission beam (resource))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Kim by determining resources, based at least in part on the received indication and a successful listen-before-talk procedure as taught by Chendamarai because it would provide the Kim's method with the enhanced capability of improving link efficiency [Chendamarai, paragraph 0070].

As per claim 16, Kim discloses the method of claim 15, 
wherein the plurality of frequency resource sets comprise a plurality of bandwidth parts, and the at least one frequency resource set comprises at least one of the plurality of bandwidth parts [fig. 4, paragraphs 0062, 0064, wherein the plurality of frequency resource sets comprise a plurality of bandwidth parts, and the at least one frequency resource set comprises at least one of the plurality (a plurality of predetermined narrow subbands within a system transmission bandwidth; at least one “subband 303”)].

As per claim 17, Kim discloses the method of claim 15, 
wherein the plurality of frequency resource sets comprise a plurality of sub-bands, and the at least one frequency resource set comprises at least one of the plurality of sub-bands [fig. 4, 6, paragraphs 0062, 0064, 0073, wherein the plurality of frequency resource sets comprise a plurality of sub-bands, and the at least one frequency resource set comprises at least one of the plurality of sub-bands (a plurality of predetermined narrow subbands within a system transmission bandwidth; a plurality of narrow subbands to support the narrow-subband UE “subbands 403, 404, 405”)].

As per claim 18, Kim discloses the method of claim 15, 
wherein the transmitted indication identifies the at least one frequency resource set of the plurality of frequency resource sets to be monitored by the UE [paragraphs 0065, 0068, 0083, 0086, wherein the transmitted indication identifies the at least one frequency resource set of the plurality of frequency resource sets to be monitored by the UE (indicate the frequency positions of the plurality of narrow subbands)].

As per claim 19, Kim discloses the method of claim 15, wherein determining the set of time and frequency resources for the UE to monitor for reference signals comprises: 
determining the set of time and frequency resources of a single frequency resource set of the plurality of frequency resource sets to monitor for reference signals, the transmitted indication identifying that one frequency resource set is to be monitored [fig. 3, paragraphs 0061, 0062, determining the set of time and frequency resources of a single frequency resource set of the plurality of frequency resource sets to monitor for reference signals, the transmitted indication identifying that one frequency resource set is to be monitored (signal in a single subband 303)].

As per claim 20, Kim discloses the method of claim 15, wherein determining the set of time and frequency resources for the UE to monitor for reference signals comprises: 
determining the set of time and frequency resources of the plurality of frequency resource sets for the UE to use to monitor for reference signals, the transmitted indication identifying that multiple frequency resource sets are to be monitored [fig. 4, paragraphs 0062, 0064, 0065, determining the set of time and frequency resources of the plurality of frequency resource sets for the UE to use to monitor for reference signals, the transmitted indication identifying that multiple frequency resource sets are to be monitored (the frequency positions of the plurality of narrow subbands)].

As per claim 21, Kim discloses the method of claim 15, wherein determining the set of time and frequency resources for the UE to monitor for reference signals comprises: 
determining a time division multiplexed pattern of time and frequency resources of the plurality of frequency resource sets for the UE to monitor for reference signals, the set of time and frequency resources comprising at least one set of time and frequency resources in each of the plurality of frequency resource sets [paragraphs 0011, 0030, 0061, 0065, determining a time division multiplexed pattern of time and frequency resources of the plurality of frequency resource sets for the UE to monitor for reference signals, the set of time and frequency resources comprising at least one set of time and frequency resources in each of the plurality of frequency resource sets (time-frequency resources and a signal type to which the CRS and the CSI-RS are mapped are determined based on a pre-defined configuration)].

As per claim 22, Kim discloses the method of claim 15, 
wherein the reference signals comprise synchronization signal blocks [paragraphs 0061, wherein the reference signals comprise synchronization signal blocks (a synchronization signal)].

As per claim 23, Kim discloses an apparatus for wireless communication at a user equipment (UE) [paragraphs 0029, 0052, an apparatus for wireless communication at a user equipment (UE) (method and apparatus of a UE in a wireless communication system)], comprising:
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor [fig. 11, paragraphs 0098, a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (processor 1103, 1105, and a controller 1101)] to cause the apparatus to:
identify that the UE is configured to use a plurality of frequency resource sets of a component carrier to communicate in a shared radio frequency spectrum band [paragraphs 0016, 0068, 0061, 0064, 0078, identify that the UE is configured to use a plurality of frequency resource sets of a component carrier to communicate in a shared radio frequency spectrum band (identify the frequency positions of the plurality of narrow subbands, at which the narrow-band UE is to measure each of the narrow subbands; subbands 403, 404, and 405 may be each a pre-configured part of the “shared” system transmission bandwidth 401)];
receive an indication of a radio link monitoring configuration for the plurality of frequency resource sets [paragraphs 0061, 0064, 0065, receive an indication of a radio link monitoring configuration for the plurality of frequency resource sets (acquire, from the eNB, narrow subband information for use)];
determine, based at least in part on the received indication, a set of time and frequency resources to monitor for reference signals for at least one frequency resource set of the plurality of frequency resource sets [paragraphs 0011, 0060, 0061, 0065, determine, based at least in part on the received indication, a set of time and frequency resources to monitor for reference signals for at least one frequency resource set of the plurality of frequency resource sets (UE may monitor an RS transmitted in the narrow subband 303 in order to measure a radio link quality; frequency resources for the CRS and the CSI-RS are mapped are determined based on a pre-defined configuration)]; and
monitor the at least one frequency resource set for reference signals according to the determined set of time and frequency resources [paragraphs 0011, 0060-0065, monitor the at least one frequency resource set for reference signals according to the determined set of time and frequency resources (radio link monitoring (RLM) of a UE; UE monitors a plurality of predetermined narrow subbands within a system transmission bandwidth)].
Kim does not explicitly disclose determine, based at least in part on the received indication and a separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets; monitor based at least in part on the separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets.
However, Chendamarai teaches determine, based at least in part on the received indication and a separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets; monitor based at least in part on the separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets [fig. 7, 10, 16, paragraphs 0006, 0041, 0078, 0109, 0111, 0121, 0122, 0126, 0128, determine, based at least in part on the received indication and a separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets; monitor based at least in part on the separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets (set of the multiple transmission beams); (an LBT procedure is performed individually for each identified transmission beam (resource))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Kim by determining resources, based at least in part on the received indication and a successful listen-before-talk procedure as taught by Chendamarai because it would provide the Kim's apparatus with the enhanced capability of improving link efficiency [Chendamarai, paragraph 0070].

As per claim 24, Kim discloses the apparatus of claim 23, 
wherein the plurality of frequency resource sets comprise a plurality of bandwidth parts, and the at least one frequency resource set comprises at least one of the plurality of bandwidth parts [fig. 4, paragraphs 0062, 0064, wherein the plurality of frequency resource sets comprise a plurality of bandwidth parts, and the at least one frequency resource set comprises at least one of the plurality (a plurality of predetermined narrow subbands within a system transmission bandwidth; at least one “subband 303”)].

As per claim 25, Kim discloses the apparatus of claim 23, 
wherein the plurality of frequency resource sets comprise a plurality of sub-bands, and the at least one frequency resource set comprises at least one of the plurality of sub-bands [fig. 4, 6, paragraphs 0062, 0064, 0073, wherein the plurality of frequency resource sets comprise a plurality of sub-bands, and the at least one frequency resource set comprises at least one of the plurality of sub-bands (a plurality of predetermined narrow subbands within a system transmission bandwidth; a plurality of narrow subbands to support the narrow-subband UE “subbands 403, 404, 405”)].

As per claim 26, Kim discloses the apparatus of claim 23, wherein the instructions are further executable by the processor to determine the set of time and frequency resources to monitor for reference signals by being executable by the processor to: 
determine the set of time and frequency resources of the plurality of frequency resource sets to monitor for reference signals, the received indication identifying that multiple frequency resource sets are to be monitored [fig. 4, paragraphs 0062, 0064, 0065, determining the set of time and frequency resources of the plurality of frequency resource sets to monitor for reference signals, the received indication identifying that multiple frequency resource sets are to be monitored (the frequency positions of the plurality of narrow subbands)].

As per claim 27, Kim discloses an apparatus for wireless communication at a base station [paragraphs 0030, 0049, 0061, 0068, 0079, an apparatus for wireless communication at a base station (performing RLM (between UE and eNB) in a wireless communication system is provided)], comprising:
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor [fig. 10, paragraph 0096, a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (generator 1003, 1005, and a controller 1001)] to cause the apparatus to:
determine, for a user equipment (UE) configured to use a plurality of frequency resource sets of a component carrier to communicate in a shared radio frequency spectrum band with the base station [paragraphs 0016, 0068, 0061, 0064, 0078, determine, for a user equipment (UE) configured to use a plurality of frequency resource sets of a component carrier to communicate in a shared radio frequency spectrum band with the base station (identify the frequency positions of the plurality of narrow subbands, at which the narrow-band UE is to measure each of the narrow subbands; subbands 403, 404, and 405 may be each a pre-configured part of the “shared” system transmission bandwidth 401)], a set of time and frequency resources for the UE to monitor for reference signals for at least one frequency resource set of the plurality of frequency resource sets [paragraphs 0011, 0060, 0061, 0065, a set of time and frequency resources for the UE to monitor for reference signals for at least one frequency resource set of the plurality of frequency resource sets (UE may monitor an RS transmitted in the narrow subband 303 in order to measure a radio link quality; frequency resources for the CRS and the CSI-RS are mapped are determined based on a pre-defined configuration)]; and
transmit, to the UE, an indication of a radio link monitoring configuration for the plurality of frequency resource sets that indicates the determined set of time and frequency resources [paragraphs 0061, 0064, 0065, transmit, to the UE, an indication of a radio link monitoring configuration for the plurality of frequency resource sets that indicates the determined set of time and frequency resources (acquire, from the eNB, narrow subband information for use)].
Kim does not explicitly disclose determine, a set of time and frequency resources based at least in part on a separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets.
However, Chendamarai teaches determine, a set of time and frequency resources based at least in part on a separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets [fig. 7, 10, 16, paragraphs 0006, 0041, 0078, 0109, 0111, 0121, 0122, 0126, 0128, determining, a set of time and frequency resources based at least in part on a separate listen-before-talk procedure performed for each resource set of the plurality of frequency resource sets (set of the multiple transmission beams); (an LBT procedure is performed individually for each identified transmission beam (resource))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Kim by determine resources, based at least in part on the received indication and a successful listen-before-talk procedure as taught by Chendamarai because it would provide the Kim's apparatus with the enhanced capability of improving link efficiency [Chendamarai, paragraph 0070].

As per claim 28, Kim discloses the apparatus of claim 27, 
wherein the plurality of frequency resource sets comprise a plurality of bandwidth parts, and the at least one frequency resource set comprises at least one of the plurality of bandwidth parts [fig. 4, paragraphs 0062, 0064, wherein the plurality of frequency resource sets comprise a plurality of bandwidth parts, and the at least one frequency resource set comprises at least one of the plurality (a plurality of predetermined narrow subbands within a system transmission bandwidth; at least one “subband 303”)].

As per claim 29, Kim discloses the apparatus of claim 27, 
wherein the plurality of frequency resource sets comprise a plurality of sub-bands, and the at least one frequency resource set comprises one of at least one of the plurality of sub-bands [fig. 4, 6, paragraphs 0062, 0064, 0073, wherein the plurality of frequency resource sets comprise a plurality of sub-bands, and the at least one frequency resource set comprises at least one of the plurality of sub-bands (a plurality of predetermined narrow subbands within a system transmission bandwidth; a plurality of narrow subbands to support the narrow-subband UE “subbands 403, 404, 405”)].

As per claim 30, Kim discloses the apparatus of claim 27, wherein the instructions are further executable by the processor to determine the set of time and frequency resources for the UE to monitor for reference signals by being executable by the processor to: 
determine the set of time and frequency resources of the plurality of frequency resource sets for the UE to use to monitor for reference signals, the transmitted indication identifying that multiple frequency resource sets are to be monitored [fig. 4, paragraphs 0062, 0064, 0065, determine the set of time and frequency resources of the plurality of frequency resource sets for the UE to use to monitor for reference signals, the transmitted indication identifying that multiple frequency resource sets are to be monitored (the frequency positions of the plurality of narrow subbands)].

As per claim 31, Kim discloses the method of claim 1, Kim does not explicitly disclose performing separate listen-before-talk procedure for each resource set of the plurality of frequency resource sets, a successful listen-before-talk procedure based at least in part on the UE performing the listen-before-talk procedures, wherein determining the set of time and frequency resources is based at least in part on the successful listen-before-talk procedures.
However, Chendamarai teaches performing separate listen-before-talk procedure for each resource set of the plurality of frequency resource sets, a successful listen-before-talk procedure based at least in part on the UE performing the listen-before-talk procedures [fig. 7, 10, 16, paragraphs 0006, 0041, 0078, 0109, 0111, 0121, 0122, 0126, 0128, performing separate listen-before-talk procedure for each resource set of the plurality of frequency resource sets, a successful listen-before-talk procedure based at least in part on the UE performing the listen-before-talk procedures (set of the multiple transmission beams); (an LBT procedure is performed individually for each identified transmission beam (resource))], wherein determining the set of time and frequency resources is based at least in part on the successful listen-before-talk procedures [paragraphs 0006, 0020, 0029, 0111, 0120, 0121, wherein determining the set of time and frequency resources is based at least in part on the successful listen-before-talk procedures (set of transmission beams used for DRS transmission may be based on the success of the one or more LBT procedures)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Kim by performing listen-before-talk procedures as taught by Chendamarai because it would provide the Kim's method with the enhanced capability of improving link efficiency [Chendamarai, paragraph 0070].

As per claim 32, Kim discloses the method of claim 1, Kim does not explicitly disclose wherein the set of time and frequency resources are determined by the UE based at least in part on the indication of the plurality of frequency resource sets, the indication of the plurality of frequency resource sets indicating the successful listen-before-talk procedure for each resource set of the plurality of frequency resource sets.
However, Chendamarai teaches wherein the set of time and frequency resources are determined by the UE based at least in part on the indication of the plurality of frequency resource sets, the indication of the plurality of frequency resource sets indicating the successful listen-before-talk procedure for each resource set of the plurality of frequency resource sets [fig. 10, 16, paragraphs 0020, 0024, 0090, 0111, 0121, 0126, wherein the set of time and frequency resources are determined by the UE based at least in part on the indication of the plurality of frequency resource sets (determine the set of multiple transmission beams), the indication of the plurality of frequency resource sets indicating the successful listen-before-talk procedure for each resource set of the plurality of frequency resource sets (based at least in part on a success of the beam-specific LBT procedure for at least one of the multiple beams)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Kim by performing listen-before-talk procedures as taught by Chendamarai because it would provide the Kim's method with the enhanced capability of improving link efficiency [Chendamarai, paragraph 0070].

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al., U.S. Publication No. 2019/0230706, discloses perform a separate type A LBT process on every frequency unit.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



		/JACKIE ZUNIGA ABAD/                      Primary Examiner, Art Unit 2469